Citation Nr: 0508604	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  99-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
the provisions of Title 38, Chapter 35, United States Code. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.  He died on September [redacted], 1999.  The appellant 
is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 1998 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2004, the Board notified the appellant that the 
Board had received a medical opinion by an independent 
medical expert which the Board had previously determined was 
necessary to decide the claims on appeal and that under the 
provisions of 38 C.F.R. § 20.903 (2004) she had 60 days to 
submit additional evidence or argument.  In December 2004, 
the Board received additional evidence from the appellant in 
support of her appeal.  The additional evidence includes 
reports of private and VA medical studies which are pertinent 
to the medical issues in the current appeal.  In a statement 
accompanying the additional evidence, the appellant stated 
that she did not waive initial consideration of the 
additional 

evidence by the agency of original jurisdiction and she 
requested that her appeal be remanded for consideration of 
the additional evidence.  As a remand for that purpose is 
appropriate, the Board will accede to the appellant's 
request.  See 38 C.F.R. § 19.37(b) (2004). 
 
Accordingly, this case is REMANDED to the AMC for the 
following:

The AMC should readjudicate the 
appellant's claims based on a 
consideration of all of the evidence of 
record, including the additional evidence 
received by the Board in December 2004.  
If the decision remains adverse to the 
appellant, she and her representative 
should be provided with an appropriate 
supplemental statement of the case.  The 
appellant and her representative should 
be afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 



handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




